DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election without traverse of Group I, Species A (Fig. 3), on which Claims 1-9 read, in the reply filed on 09/01/2022 is acknowledged.  Claims 10-25 are hereby withdrawn from examination for failing to read on an elected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
DISPLAY APPARATUS INCLUDING BRIDGE ELECTRODE ELECTRICALLY INTERCONNECTING LOWER ELECTRODE PATTERN LAYER HAVING CONSTANT VOLTAGE AND SEMICONDUCTOR LAYER OF DRIVING TRANSISTOR (or similar)


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by U.S. Pre-Grant Pub. 2019/0006451 to Tanaka (from hereinafter Tanaka) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Tanaka in view of U.S. Pre-Grant Pub. 2018/0182836 to Beak (from hereinafter Beak).
Regarding Claim 1, Tanaka teaches a display apparatus (Figs. 1-62; e.g. see Figs. 54 & 56A-B reproduced below for convenience) comprising:
a thin-film transistor (e.g. “driving transistor” 126; see ¶ [0142-154 & 310-317]) located in a display area (e.g. “display region” 121; see Fig. 6 & ¶ [0141]) and including a semiconductor layer (e.g. 112; see ¶ [0113-124]) and a gate electrode (e.g. 116a; see ¶ [0146-151]);
a storage capacitor (e.g. 128; see ¶ [0142-145 & 157-158]) located in the display area and including a first capacitor plate (e.g. 116a; see Fig. 56B & ¶ [0304]), a second capacitor plate (e.g. 160b; see ¶ [0157-158 & 273]), and a dummy capacitor plate (e.g. “second oxide semiconductor layer” 112b; see ¶ [0304]; furthermore, although not explicitly taught, the Examiner submits that Tanaka’s 112b reasonably anticipates Applicant’s claimed “dummy capacitor plate” at least because Tanaka 112b is configured similarly to Applicant’s dummy capacitor plate Cap-D) overlapping each other;
a light-emitting diode (e.g. 130; see Fig. 56A & ¶ [0142-145 & 153-154]) electrically connected to the thin-film transistor (126) and the storage capacitor (128) and including a pixel electrode (e.g. 164; see ¶ [0312-320]), an interlayer (e.g. 152; see ¶ [0159-160 & 306]), and a counter electrode (e.g. 158; see ¶ [0159-160 & 314]);
a lower electrode pattern layer (e.g. 104a-b/136a/160a; see Figs. 56A-B & ¶ [0143-145 & 157-158]) disposed below the semiconductor layer (112), at least a portion (104a) of the lower electrode pattern layer (104a-b/136a/160a) overlapping the semiconductor layer (112); and
a bridge electrode (e.g. “second common line” 136b; see Fig. 56A & ¶ [0143-144 & 149]) electrically connecting the semiconductor layer (112) to the lower electrode pattern layer (104a-b/136a/160a).

    PNG
    media_image1.png
    1496
    1954
    media_image1.png
    Greyscale

Although Tanaka may not explicitly teach the claimed “pad located in a surrounding area adjacent to the display area [121]”, the Examiner maintains that such a “pad” as claimed is inherently required by Tanaka in order to electrically interconnect the display area (121) with the display driving circuits (123/125; see Tanaka Fig. 6 & ¶ [0141]; see also MPEP § 2112 for a discussion of rejections based on inherency).
Tanaka inherently requires a “pad” claimed as such because Tanaka would not be able to meaningfully operate their display area (121) without including the claimed “pad” for interconnecting driving circuits (123/125).

Regardless, Beak does teach a similar display apparatus (e.g. Figs. 2-3; see Fig. 2 reproduced below for convenience) comprising an analogous pad (e.g. 150; see ¶ [0021-25 & 71-84]) located in a surrounding area (PA) adjacent to a display area (AA).
Beak further teaches that these pads (150) are implemented for the express benefit of supplying driving signals to the array lines of the active area (AA; see ¶ [0021-22]).

    PNG
    media_image2.png
    883
    1388
    media_image2.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the pad (150) configuration of Beak with the display apparatus of Tanaka, because Beak demonstrates that this pad configuration predictably and beneficially facilitates electrical interconnection between the display region (i.e. pixels) and the various driving circuits (see Beak ¶ [0022]). 
Finally, the claimed pad configuration would have been obvious because Beak demonstrates that this pad configuration is an art-recognized equivalent structure used for the same purpose of supplying driving signals to array lines of a display apparatus active area (see MPEP § 2144.06).
Regarding Claim 2, Tanaka teaches the display apparatus of claim 1, wherein the dummy capacitor plate (112b) and the semiconductor layer (112) comprise a same material (e.g. “oxide semiconductor”).

Regarding Claim 3, Tanaka teaches the display apparatus of claim 1, wherein the first capacitor plate (116a) and the gate electrode (116a) comprise a same material (see ¶ [0125]).

Regarding Claim 4, Tanaka teaches the display apparatus of claim 1, wherein the storage capacitor (128) includes a third capacitor plate (e.g. 160a; see Fig. 56B & ¶ [0157-158 & 304]) disposed below the first capacitor plate (116a) and the dummy capacitor plate (112b) and electrically connected (e.g. capacitively electrically connected) to the second capacitor plate (160b).

Regarding Claim 5, Tanaka and Beak teach the display apparatus (all reference numerals address Tanaka unless otherwise noted) of claim 1, wherein
the pad (Beak 150) comprises a first pad electrode (Beak 154; see Fig. 2 & ¶ [0075-78]) and a second pad electrode (Beak 152; see Fig. 2 & ¶ [0071-74]) electrically connected to the first pad electrode (Beak 154), and
the first pad electrode (Beak 154) and the bridge electrode (Beak 148; Tanaka 136b) comprise a same material (see Beak ¶ [0075-78]).
Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the “first pad electrode” and the “bridge electrode” comprising the same material, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claim 6, Tanaka teaches the display apparatus of claim 5, wherein the second pad electrode (Beak 152) and the gate electrode (Beak 106; Tanaka 112a) or the lower electrode pattern layer (Beak 142/160; Tanaka 104a-b/136a/160a) comprise a same material (see Beak ¶ [0071-74]).
		Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the “second pad electrode” and the “bridge electrode” or “lower electrode pattern layer” comprising the same material, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)






Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, because Claim 7 (and Claims 8-9 dependent therefrom) would be allowable if rewritten in independent form including all of the limitations of independent Claim 1.

Finally, during a telephone interview conducted 11/02/2022, the Examiner proposed to Applicant’s representative Simon J. Oh that Applicant incorporate the subject matter of Claim 7 into independent Claim 1 to place the claims in condition for allowance.  Applicant’s representative declined this proposal, explaining that Applicant would prefer to receive a written Office action detailing the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892